DETAILED ACTION
Status of Claims: Claims 37-40, 43, 44, 47-50, 53, 55-64 are currently pending. The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37, 38, 44, 47, 48, 55-56, 61-63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 20140003313 A1) in view of I’ Anson et al. (US 20020028671 A1) and Kim et al. (US 9554233 B2) or Applicant Admitted Prior Art (AAPA).
Regarding claim 37, Jain et al. disclose a method implementing by a server configured to host a Machine Type Communications (MTC) application in an external (paragraphs [0019] [0105]; server is reported with the status of UE by monitoring. The state information may include detached, Attached_Not_Reachable_For_Paging, Attached_Reachable_For_Paging, Connected_Not_Reachable_For_Paging, Connected_Reachable_For_Paging, and Network_Determined_Not_Reachable); and in response to detecting the occurrence, sending to an entity in the 3GPP network via the SCS a message containing a parameter indicating a communication state/status of a user equipment (UE) (paragraph [0069] [0076] [0052-0058]; server sends to the MTC-IWF the UE state information in a user state information answer (SIA) message which may include detached, attached not reachable for paging, attached reachable for paging, connected not reachable for paging, connected reachable for paging, network determined not reachable etc.) (fig. 1 and paragraph [0025] [0029]; MTC-IWF is connected to the SCS via Tsp and located in the 3GPP network). However, Jain et al. may not explicitly suggest detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not. I’ Anson et al. from the same or similar field of endeavor suggest detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not (paragraphs [0020] [0070; server determines location data of mobile entity based on presence signal/beacon and transmits the location data to a service system). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching of detecting an event corresponding to (col. 6 lines 1-3, col. 5 lines 59-61; the server on a network for managing an MTC terminal may be located inside or outside a mobile communication network. MTC-IWF serving as a gateway through 3GPP network). Alternatively, AAPA also suggests that the server is located outside the 3GPP (paragraphs [0002-0004]; MTC server is arranged outside the PLMN (external network). MTC-IWF (entity) belongs to the 3GPP PLMN). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Jain et al. and I’ Anson et al.’s method/system where the server is located outside the 3GP network communicating with the entity (MTC-IWF) which is located in the 3GPP network as suggested by Kim et al. or AAPA. The motivation to utilize the network architecture defined by the 3GPP is to allow MTC application server to communicate with MTC device through PLMN service defined by the 3GPP and to allow the server to communicate with MTC-IWF while hiding the details of the topology of the 3GPP PLMN (see AAPA, paragraphs [0003-0004]).
Regarding claim 38, Jain et al. further suggest wherein the parameter is related to a state transition of the UE (paragraph [0042]; the user state information may include idle, connected, registered).
Regarding claim 44, Jain et al. further suggest wherein the entity is in a Public Land Mobile Network (PLMN) (paragraph [0069]; MTC-IWF).
Regarding claim 47, Jain et al. disclose a system comprising: a server configured to host a Machine Type Communications (MTC) application in an external network (fig. 1; Application Servers (ASs) external to the radio access network and VPLMN are hosing application for MTC); and an entity configured to be disposed in the 3GPP network (fig. 1; MTC-IWF is connected to the SCS via Tsp), and server configured to: detecting an occurrence of an event corresponding to a state/status of a user equipment (paragraphs [0019] [0105]; server is reported with the status of UE by monitoring. The state information may include detached, Attached_Not_Reachable_For_Paging, Attached_Reachable_For_Paging, Connected_Not_Reachable_For_Paging, Connected_Reachable_For_Paging, and Network_Determined_Not_Reachable) (fig. 1 and paragraph [0025] [0029]; MTC-IWF is connected to the SCS via Tsp and located in the 3GPP network); and in response to detecting the occurrence, sending to an entity in the 3GPP network a message containing a parameter indicating a communication state/status of a user equipment (UE) via a SCS (paragraph [0069] [0076] [0052-0058]; presence server sends to the MTC-IWF the UE state information in a user state information answer (SIA) message which may include detached, attached not reachable for paging, attached reachable for paging, connected not reachable for paging, connected reachable for paging, network determined not reachable etc.). However, Jain et al. may not explicitly suggest detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not. I’ Anson et al. from the same or similar field of endeavor suggest detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not (paragraphs [0020] [0070; server determines location data of mobile entity based on presence signal/beacon and transmits the location data to a service system). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching of detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not as suggested by I’ Anson et al. in the teaching of Jain et al. to send the UE mobility behaviors/movement to the MTC-IWF via the SCS from the server. The motivation would have been to provide services to mobile entity based on location of users (paragraph [0001]). However, Jain et al. and I’ Anson et al. may not explicitly suggest that the server is located outside the 3GPP network. Kim et al. from the same or similar field of endeavor suggest the server is in an external network outside the 3GPP network and the entity (MTC-IWF) is located in the 3GPP network (col. 6 lines 1-3, col. 5 lines 59-61; the server on a network for managing an MTC terminal may be located inside or outside a mobile communication network. MTC-IWF serving as a gateway through 3GPP network). Alternatively, AAPA also suggests that the server is located outside the 3GPP (paragraphs [0002-0004]; MTC server is arranged outside the PLMN (external network). MTC-IWF (entity) belongs to the 3GPP PLMN). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Jain et al. and I’ Anson et al.’s method/system where the server is located outside the 3GP network communicating with the entity (MTC-IWF) which is located in the 3GPP network as suggested by Kim et al. or AAPA. The motivation to utilize the network architecture defined by the 3GPP is to allow MTC application server to communicate with MTC device through PLMN service defined by the 3GPP and to allow the server to communicate with MTC-IWF while hiding the details of the topology of the 3GPP PLMN (see AAPA, paragraphs [0003-0004]).
Regarding claim 48, Jain et al. further suggest wherein the parameter is related to a state transition of the UE (paragraph [0042]; the user state information may include idle, connected, registered).
Regarding claim 55, Jain et al. disclose a method implemented by an entity in a 3GPP network comprising: communicating with a Service Capability Server (SCS) (fig. 1; MTC-IWF is connected to the SCS via Tsp) (fig. 1 and paragraph [0025] [0029]; MTC-IWF is connected to the SCS via Tsp and located in the 3GPP network), and receiving a message containing a parameter indicating a communication state/status of a user equipment (UE) (paragraph [0069] [0076] [0052-0058]; presence server sends to the MTC-IWF the UE state information in a user state information answer (SIA) message which may include detached, attached not reachable for paging, attached reachable for paging, connected not reachable for paging, connected reachable for paging, network determined not reachable etc.); and an application server hosting a Machine Type Communications (MTC) application in an external (fig. 1; Application Servers (ASs) external to the radio access network and VPLMN are hosing application for MTC); wherein the message is sent in response to the server detecting an occurrence of an event corresponding to the state/status of a user equipment (paragraphs [0019] [0105]; server is reported with the status of UE. The state information may include detached, Attached_Not_Reachable_For_Paging, Attached_Reachable_For_Paging, Connected_Not_Reachable_For_Paging, Connected_Reachable_For_Paging, and Network_Determined_Not_Reachable). However, Jain et al. may not explicitly suggest detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not. I’ Anson et al. from the same or similar field of endeavor suggest detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not (paragraphs [0020] [0070; server determines location data of mobile entity based on presence signal/beacon and transmits the location data to a service system). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching of detecting an event corresponding to whether the UE has mobility or not and sending the message containing a parameter to indicate whether the UE has mobility or not as suggested by I’ Anson et al. in the teaching of Jain et al. to send the UE mobility behaviors/movement to the MTC-IWF via the SCS from the server. The motivation would have been to provide services to mobile entity based on location of users (paragraph [0001]). However, Jain et al. and I’ Anson et al. may not explicitly suggest that the server is located outside the 3GPP network. Kim et (col. 6 lines 1-3, col. 5 lines 59-61; the server on a network for managing an MTC terminal may be located inside or outside a mobile communication network. MTC-IWF serving as a gateway through 3GPP network). Alternatively, AAPA also suggests that the server is located outside the 3GPP (paragraphs [0002-0004]; MTC server is arranged outside the PLMN (external network). MTC-IWF (entity) belongs to the 3GPP PLMN). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Jain et al. and I’ Anson et al.’s method/system where the server is located outside the 3GP network communicating with the entity (MTC-IWF) which is located in the 3GPP network as suggested by Kim et al. or AAPA. The motivation to utilize the network architecture defined by the 3GPP is to allow MTC application server to communicate with MTC device through PLMN service defined by the 3GPP and to allow the server to communicate with MTC-IWF while hiding the details of the topology of the 3GPP PLMN (see AAPA, paragraphs [0003-0004]).
Regarding claim 56, Jain et al. further suggest wherein the parameter is related to a state transition of the UE (paragraph [0042]; the user state information may include idle, connected, registered).
Regarding claim 61, Jain et al. further suggest receiving from the entity, before detecting the occurrence of the event, a subscription request for notifying the entity of the message containing the parameter (paragraphs [0101-0102]; subscriber information request message is sent by the MTC-IWF as part of a trigger for receiving status information of the UE). I’ Anson et al. also disclose receiving from the entity, before detecting the occurrence of the event, a subscription request for notifying the entity of the message containing the parameter (paragraph [0020]; request is made to the service system and the server provides the location data to the service system based on the service request); wherein the subscription request designates a target type of the parameter, which indicates whether the UE has mobility or not (paragraph [0020]; request is made to the service system and the server provides the location data to the service system based on the service request) (paragraph [0063]; location trigger activates the request) (paragraphs [0019]; positions such as fixed/local is requested).  
Regarding claim 62, Jain et al. further suggest receiving from the entity, before detecting the occurrence of the event, a subscription request for notifying the entity of the message containing the parameter, wherein the subscription request designates a trigger for the notifying of the message (paragraphs [0101-0102]; subscriber information request message is sent by the MTC-IWF as part of a trigger for receiving status information of the UE).  
Regarding claim 63, Jain et al. further suggest receiving from the entity, before detecting the occurrence of the event, a subscription request for notifying the entity of the message containing the parameter (paragraphs [0101-0102]; subscriber information request message is sent by the MTC-IWF as part of a trigger for receiving status information of the UE). I’ Anson et al. also disclose receiving from the entity, before detecting the occurrence of the event, a subscription request for notifying the entity of the message containing the parameter (paragraph [0020]; request is made to the service system and the server provides the location data to the service system based on the service request), wherein the subscription request designates a time for the notifying of the message (paragraph [0020]; location data is provided to the service system after it is produced after authorizing time/token supplied) (paragraph [0063]; location trigger activates the request).  
Claim(s) 39, 49, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 20140003313 A1) in view of I’ Anson et al. (US 20020028671 A1) and Kim et al. (US 9554233 B2) or Applicant Admitted Prior Art (AAPA), and further in view of Jamadagni (US 20130039245 A1).
Regarding claims 39, 49, and 57, Jain et al., I’ Anson et al. and Kim et al./AAPA disclose the parameter is related to the user/MTC device idle state respectively without explicitly suggest wherein the parameter is related to an idle period of the UE. However, Jamadagni from the same or similar field of endeavor suggests where the parameter is related to an idle period of the UE (paragraphs [0011-0012]; the notification message includes a timer value indicating inactive period with a duration equal to the timer value). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a message containing parameter related to an idle period of the UE as suggested by Jamadagni in the teaching of Jain et al., I’ Anson et al. and Kim et al./AAPA. The motivation would have been to effectively manage the communications of the UEs to provide better performance in the network.
Claim(s) 40, 43, 50, 53, 58, 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 20140003313 A1) in view of I’ Anson et al. (US .
Regarding claims 40, 50, 58, Jain et al., I’ Anson et al. and Kim et al./AAPA disclose all the subject matter of the claimed invention as recited in claims 37, 47, and 55 above without explicitly suggest the message further contains a parameter indicating at least one of a communication duration of the UE or a communication interval of the UE. Ramachandran from the same or similar field of endeavor the message contains a parameter indicating at least one of a communication duration of the UE or a communication interval of the UE (paragraphs [0034] [0061]; MTC server may send a signaling message including parameters corresponding to session interval to the network/ MTC IWF). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate in Jain et al., I’ Anson et al. and Kim et al./AAPA’s method system the step of sending the message that contains a parameter indicating at least one of a communication duration of the UE or a communication interval of the UE or any other parameters such as a network attachment indicator as suggested by Ramachandran. The motivation would have been to indicate whether MTC devices should remain reachable, online, or in low power state so that the MTC server may control session behavior of the MTC device to improve network resource usage and the MTC device’s standby time (paragraph [0058]).
Regarding claims 43, 53, 59, Ramachandran further suggest sending the message when the server is aware that at least one of the communication duration or the communication interval of the UE has changed (paragraphs [0060-0061]; the MTC server determines whether the MTC device should remain online or in low power state until the next communication session. The MTC server determines the communication session interval for the MTC device and transmits the parameter to the MTC IWF including the communication session interval in a stop session message).
Claim(s) 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (US 20140003313 A1) in view of I’ Anson et al. (US 20020028671 A1) and Kim et al. (US 9554233 B2) or Applicant Admitted Prior Art (AAPA), and further in view of Yang (US 20150156624 A1).
Regarding claim 60, Jain et al. further suggest receiving from the entity, before detecting the occurrence of the event, a subscription request for notifying the entity of the message containing the parameter (paragraphs [0101-0102]; subscriber information request message is sent by the MTC-IWF as part of a trigger for receiving status information of the UE). However, Jain et al., I’ Anson et al. and Kim et al./AAPA may not explicitly suggest wherein the subscription request designates a group of a plurality of target UEs whose event related to a location update is to be detected. Yang from the same or similar field of endeavor wherein the subscription request designates a group of a plurality of target UEs whose event related to a location update is to be detected (paragraphs [0020-0022] [0026]; receiving terminal group reachability notification request and detects an activity event of the terminal group and after determining that the terminal group is reachable, sends terminal group activity notification message (update location message)). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching of wherein the subscription request designates a group of a .
Allowable Subject Matter
Claim 64 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 47 and 55 regarding “server configured … in an external network outside a 3GPP network” have been considered but are moot in view of the new ground of rejection. Applicant’s remarks regarding the limitation “server configured … in an external network outside a 3GPP network” in claim 37 and the limitation “an entity in a 3GPP network” in claim 55 were considered but the language solely recited in preamble recitations. When reading the preamble in the context of the entire claim, these recitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476